                   Case 19-11595-LSS            Doc 320       Filed 10/24/19         Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                       )
In re:                                                                 )     Chapter 11
                                                                       )
BLACKHAWK MINING LLC, et al.,1                                         )     Case No. 19-11595 (LSS)
                                                                       )
                          Debtors.                                     )     (Jointly Administered)
                                                                       )

              NOTICE OF AMENDED2AGENDA ON MATTERS SCHEDULED FOR
                   HEARING ON OCTOBER 25, 2019 AT 2:00 P.M. (ET)3

I.       MATTER UNDER CERTIFICATION OF COUNSEL:

         1.        Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to Amend the
                   Term DIP Credit Agreement to Increase the Size of the Facility, (II) Granting
                   Related Liens and Conferring Superpriority Expense Status, and (III) Granting
                   Related Relief [Docket No. 280 – filed October 3, 2019]

                   Response/Objection Deadline:            October 18, 2019 at 4:00 p.m. (ET)

                   Responses/Objections Received: None to date.

                   Related Documents:

                   i.      Declaration of Kevin Nystrom in Support of the Debtors’ Motion for Entry
                           of an Order (I) Authorizing the Debtors to Amend the Term DIP Credit

1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number include: Blackhawk Mining LLC (5600); Blackhawk Coal Sales, LLC (9456); Blackhawk Land
and Resources, LLC (7839); Blackhawk River Logistics, LLC (3388); Blue Creek Mining, LLC (2427); Blue
Diamond Mining, LLC (3488); Eagle Shield, LLC (6721); FCDC Coal, Inc. (6188); Guyandotte Mining, LLC (4882);
Hampden Coal, LLC (8241); Kanawha Eagle Mining, LLC (0586); Logan & Kanawha, LLC (3178); Panther Creek
Mining, LLC (0627); Pine Branch Land, LLC (9661); Pine Branch Mining, LLC (9681); Pine Branch Resources, LLC
(9758); Redhawk Mining, LLC (0852); Rockwell Mining, LLC (3874); Spruce Pine Land Company (2254); Spurlock
Mining, LLC (2899); Triad Mining, LLC (7713); and Triad Trucking, LLC (6112). The location of the Debtors’
service address in these chapter 11 cases is 3228 Summit Square Place, Suite 180, Lexington, Kentucky 40509.
2
         Amended items appear in bold.

3
          The hearing will be held before The Honorable Laurie Selber Silverstein at the United States Bankruptcy
Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 2, Wilmington, Delaware 19801.
Any person who wishes to appear telephonically at the October 25, 2019 hearing must contact COURTCALL, LLC
at 866-582-6878 prior to the hearing to register his/her telephonic appearance in accordance with The Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018. All motions and other pleadings
referenced      herein    are   available      online      free   of    charge     at    the   following     address:
https://cases.primeclerk.com/blackhawkmining.



IMPAC 6453947v.1
                   Case 19-11595-LSS       Doc 320      Filed 10/24/19     Page 2 of 6



                          Agreement to Increase the Size of the Facility, (II) Granting Related Liens
                          and Conferring Superpriority Administrative Expense Status, and (III)
                          Granting Related Relief and the Debtors’ Motion for Entry of an Order (A)
                          Approving the Debtors’ First Amended Joint Prepackaged Chapter 11 Plan
                          of Reorganization, (B) Approving the Form of Notice and Schedule of
                          Dates and Deadlines Relating Thereto, and (C) Granting Related Relief
                          [Docket No. 282 – filed October 3, 2019]

                   ii.    Declaration of Marc D. Puntus in Support of the Debtors’ Motion for Entry
                          of an Order (I) Authorizing the Debtors to Amend the Term DIP Credit
                          Agreement to Increase the Size of the Facility, (II) Granting Related Liens
                          and Conferring Superpriority Administrative Expense Status, and (III)
                          Granting Related Relief and the Debtor’ Motion for Entry of an Order (A)
                          Approving the Debtors’ First Amended Joint Prepackaged Chapter 11 Plan
                          of Reorganization, (B) Approving the Form of Notice and Schedule of
                          Dates and Deadlines Relating Thereto, and (C) Granting Related Relief
                          [Docket No. 283 – filed October 3, 2019]

                   iii.   Order Shortening the Notice and Objection Periods with Respect to
                          Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to
                          Amend the Term DIP Credit Agreement to Increase the Size of the Facility,
                          (II) Granting Related Liens and Conferring Superpriority Expense Status,
                          and (III) Granting Related Relief [Docket No. 286 – entered October 3,
                          2019]

                   iv.    Notice of Hearing Regarding Debtors’ Motion for Entry of an Order
                          (I) Authorizing the Debtors to Amend the Term DIP Credit Agreement to
                          Increase the Size of the Facility, (II) Granting Related Liens and Conferring
                          Superpriority Expense Status, and (III) Granting Related Relief [Docket
                          No. 288 – filed October 3, 2019]

                   v.     Interim Order (I) Authorizing the Debtors to Obtain Additional Postpetition
                          Financing, (II) Increasing the Amount of Indebtedness Secured by Liens
                          and Providing Superpriority Administrative Expense Status, (III)
                          Authorizing the Debtors to Amend the Term DIP Credit Agreement, and
                          (IV) Granting Related Relief [Docket No. 294 – entered October 7, 2019]

                   vi.    Notice of (A) Entry of Interim Order Interim Order (I) Authorizing the
                          Debtors to Obtain Additional Postpetition Financing, (II) Increasing the
                          Amount of Indebtedness Secured By Liens and Providing Superpriority
                          Administrative Expense Status, and (III) Authorizing the Debtors to Amend
                          the Term DIP Credit Agreement (IV) Granting Related Relief and (B) Final
                          Hearing Thereon [Docket No. 297 – filed October 7, 2019]

                   vii.   Certification of Counsel Regarding Final Order (I) Authorizing the Debtors
                          to Obtain Additional Postpetition Financing, (II) Increasing the Amount of

                                                    2

IMPAC 6453947v.1
                   Case 19-11595-LSS       Doc 320      Filed 10/24/19    Page 3 of 6



                           Indebtedness Secured by Liens and Providing Superpriority Administrative
                           Expense Status, (III) Authorizing the Debtors to Amend the Term DIP
                           Credit Agreement, and (IV) Granting Related Relief [Docket No. 308 - filed
                           October 22, 2019]

                   viii.   Final Order (I) Authorizing the Debtors to Obtain Additional Postpetition
                           Financing, (II) Increasing the Amount of Indebtedness Secured by Liens
                           and Providing Superpriority Administrative Expense Status, (III)
                           Authorizing the Debtors to Amend the Term DIP Credit Agreement, and
                           (IV) Granting Related Relief [Docket No. 314 - filed October 24, 2019]

                   Status: On October 24, 2019, the Court entered an order on this matter.
                          Accordingly, no hearing on this matter is necessary.

II.     MATTER GOING FORWARD:

        2.         Debtors’ First Amended Joint Prepackaged Chapter 11 Plan of Reorganization
                   [Docket No. 278 – filed October 2, 2019]

                   Response/Objection Deadline:         October 18, 2019 at 4:00 p.m. (ET); extended
                                                        until October 23, 2019 at 6:00 p.m. (ET) for
                                                        certain landlords represented by Whiteford,
                                                        Taylor & Preston LLC (the “Landlords”).

                   Responses/Objections Received:

                   A.      Informal comments from the Landlords.

                   B.      Informal comments from Whayne Supply Company and Cecil I. Walker
                           Machinery Company.

                   C.      Informal comments from Kentucky River Properties LLC, Timberlands
                           LLC and KYMAN Land LLC.

                   D.      Garland Fork’s Limited Objection and Reservation of Rights to
                           Debtors’ First Amended Joint Prepackaged Chapter 11 Plan of
                           Reorganization [Docket No. 312 – filed October 24, 2019]

                   E.      Broun’s Limited Objection and Reservation of Rights to Debtors’ First
                           Amended Joint Prepackaged Chapter 11 Plan of Reorganization
                           [Docket No. 313 – filed October 24, 2019]

                   F.      Notice of Withdrawal of Garland Fork’s Limited Objection and
                           Reservation of Rights to Debtors’ First Amended Joint Prepackaged
                           Chapter 11 Plan of Reorganization [Docket No. 316 – filed October 24,
                           2019]

                                                    3

IMPAC 6453947v.1
                   Case 19-11595-LSS       Doc 320     Filed 10/24/19    Page 4 of 6



                   G.     Notice of Withdrawal of Broun’s Limited Objection and Reservation
                          of Rights to Debtors’ First Amended Joint Prepackaged Chapter 11
                          Plan of Reorganization [Docket No. 317 – filed October 24, 2019]

                   Related Documents:

                   i.     Notice of Filing Blackline of Debtors’ First Amended Joint Prepackaged
                          Chapter 11 Plan of Reorganization [Docket No. 279 – filed October 2, 2019]

                   ii.    Debtors’ Motion for Entry of an Order (A) Approving the Debtors' First
                          Amended Joint Prepackaged Chapter 11 Plan of Reorganization, (B)
                          Approving the Form of Notice and Schedule of Dates and Deadlines
                          Relating Thereto, and (C) Granting Related Relief [Docket No. 281 – filed
                          October 3, 2019]

                   iii.   Declaration of Kevin Nystrom in Support of the Debtors' Motion for Entry
                          of an Order (I) Authorizing the Debtors to Amend the Term DIP Credit
                          Agreement to Increase the Size of the Facility, (II) Granting Related Liens
                          and Conferring Superpriority Administrative Expense Status, and (III)
                          Granting Related Relief and the Debtors' Motion for Entry of an Order (A)
                          Approving the Debtors' First Amended Joint Prepackaged Chapter 11 Plan
                          of Reorganization, (B) Approving the Form of Notice and Schedule of
                          Dates and Deadlines Relating Thereto, and (C) Granting Related Relief
                          [Docket No. 282 – filed October 3, 2019]

                   iv.    Declaration of Marc D. Puntus in Support of the Debtors’ Motion for Entry
                          of an Order (I) Authorizing the Debtors to Amend the Term DIP Credit
                          Agreement to Increase the Size of the Facility, (II) Granting Related Liens
                          and Conferring Superpriority Administrative Expense Status, and (III)
                          Granting Related Relief and the Debtor’ Motion for Entry of an Order (A)
                          Approving the Debtors’ First Amended Joint Prepackaged Chapter 11 Plan
                          of Reorganization, (B) Approving the Form of Notice and Schedule of
                          Dates and Deadlines Relating Thereto, and (C) Granting Related Relief
                          [Docket No. 283 – filed October 3, 2019]

                   v.     Order (A) Approving the Form of Notice and Schedule of Dates and
                          Deadlines Relating to the Approval of the Debtors' First Amended Joint
                          Prepackaged Chapter 11 Plan of Reorganization, (B) Granting Related
                          Relief [Docket No. 295 – entered October 7, 2019]

                   vi.    Declaration of James Daloia of Prime Clerk LLC Regarding Class 3 and
                          Class 4 Voting Results with Respect to the Debtors' First Amended Joint
                          Prepackaged Chapter 11 Plan of Reorganization [Docket No. 305 - filed
                          October 21, 2019]



                                                   4

IMPAC 6453947v.1
                   Case 19-11595-LSS        Doc 320     Filed 10/24/19    Page 5 of 6



                   vii.    Notice of Filing of Proposed Order Pursuant to 11 U.S.C. §§ 1127(b) and
                           1129 (I) Confirming the First Amended Joint Prepackaged Chapter 11 Plan
                           of Reorganization, and (II) Granting Related Relief [Docket No. 309 - filed
                           October 22, 2019]

                   viii.   Declaration of Kevin Nystrom in Support of Confirmation of the
                           Debtors’ First Amended Joint Prepackaged Chapter 11 Plan of
                           Reorganization [Docket No. 318 - filed October 24, 2019]

                   ix.     Debtors’ Statement in Further Support of the Debtors’ First Amended
                           Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 319
                           filed October 24, 2019]

                   Status: The Debtors have resolved the informal comments of Whayne Supply
                          Company, Cecil I. Walker Machinery Company, Kentucky River Properties
                          LLC, Timberlands LLC and KYMAN Land LLC with the language
                          included in the proposed order filed on October 22, 2019. The Debtors
                          have resolved the Objections filed by the Landlords and the Landlords
                          have withdrawn those Objections. The hearing on this matter is going
                          forward.




                               [Remainder of page intentionally left blank]




                                                    5

IMPAC 6453947v.1
                   Case 19-11595-LSS   Doc 320   Filed 10/24/19   Page 6 of 6



Dated: October 24, 2019                      /s/ L. Katherine Good
       Wilmington, Delaware                  Christopher M. Samis (DE 4909)
                                             L. Katherine Good (DE 5101)
                                             POTTER ANDERSON & CORROON LLP
                                             1313 North Market Street, 6th Floor
                                             P.O. Box 951
                                             Wilmington, Delaware 19801-6108
                                             Telephone:     (302) 984-6000
                                             Facsimile:     (302) 658-1192
                                             Email: csamis@potteranderson.com
                                                      kgood@potteranderson.com

                                             - and -

                                             James H.M. Sprayregen, P.C.
                                             Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                             Joseph M. Graham (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             300 North LaSalle
                                             Chicago, Illinois 60654
                                             Telephone:     (312) 862-2000
                                             Facsimile:     (312) 862-2200
                                             Email: james.sprayregen@kirkland.com
                                                    ross.kwasteniet@kirkland.com
                                                    joe.graham@kirkland.com
                                             - and -
                                             Stephen E. Hessler, P.C. (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone:    (212) 446-4800
                                             Facsimile:    (212) 446-4900
                                             Email: stephen.hessler@kirkland.com

                                             Counsel to the Debtors and Debtors in Possession




                                             6

IMPAC 6453947v.1
